DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “plurality of modules ...” in claims 1,6-7, 9, 14-15 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claims 1-20, filed on November 19, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2017/0180234 A1), hereinafter, “Agrawal” in view of Nainar et al (US 2017/0279712 A1), hereinafter, “Nainar”.
Regarding claims 1, Agrawal discloses: An apparatus (fig 4, SDN Controller 410 equivalent to “An Apparatus”, para [0075]-[0077]) comprising: a processor (fig 3, “Processor 310”, para [0072]); and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (fig 3, Memory 320 coupled with the Processor 310 through Memory Bus 370-3, para [0072], where, “Processor 310 may then iteratively execute the instructions of route tracing engine 324 to provide the desired method) comprising: 
detecting a packet (para [0028], where, “This source switch information is then passed along with the flow information to the “SDN controller” equivalent to “An Apparatus”. [0027] c. Method: The SDN controller may provide a “backtracking” algorithm to “trace” equivalent to “detect” the true source switch of the flow. Since multiple tunnels may be involved in the routing of a “flow” equivalent to “Packet Flow”, the SDN controller may backtrack the source switches for each tunnel, until it reaches a switch where there is no SFC connected or the SFC indicates that there is no further backtracking to be done. This may be deemed the true source switch”); 
determining a set of common functions that are common among a plurality of virtual network functions of a service function chain for processing the packet (para [0017]-[0018] and para [0022]-[0030], where, SDN controller may determine sequence of NFVs equivalent to “common functions” from NSH “Network Service Header”, “This enables each NFV to determine the next-hop NFV that the packet must be routed to. Each NFV may be reached via a service function forwarder (SFF) as illustrated in FIG. 5 below. In an example, the SFF strips the NSH header, sends it to an attached NFV(s), then re-encapsulates the packet and sends it towards the next-hop NFV”, fig 5, para [0083]-[0086]); 
processing the packet by a deep packet inspection network function (DPI-NF) of the service function chain (para [0017]-[0018], where, “Security NFVs, such as firewalls, antivirus scanners, antimalware scanners, deep packet inspection (DPI) engines, or similar, may need to notify an SDN controller of packet flows that are malicious or completely trustworthy. One challenge is for the SDN controller to quickly determine the source/ingress switch for an active flow. For example, when a network security appliance flags a flow as malicious, the SDN controller may insert rules directly at the flow's source switch to drop the flow. This can prevent malicious activity, such as malicious flows flooding the network in a “deliberate denial of service” (DDoS) attack”), 
wherein the DPI-NF comprises a plurality of modules for the plurality of virtual network functions of the service function chain, each of the plurality of modules having a function in the set of common functions (fig 5, para [0083]-[0086], where, the DPI engine may include plurality of DPI module 550-1 and 550-2, performs the functions in the set of service functions 530-1, 530-2 and 530-3, such as DPI 5501 and DPI 550-2); and 
Agrawal further teaches: performing actions, based on the network service header (fig 5, para [0085]-[0086], where, detects the DPI as a common function and “an NFV service chain, in which in an NSH may be used between the tunnel header and the original packet. The NSH carries information on the sequencing of any NFVs that a flow must traverse. As each SFF 530 forwards the packet, it strips the NSH from the packet, sends the packet to an NFV for processing, and then re-encapsulates the packet and sends it towards next-hop NFV”), however, Agrawal does not explicitly teach: based on the network service header, performing actions, subsequent to the processing by the DPI-NF by each virtual network function of the plurality of virtual network functions of the service function chain without executing the each of the plurality of modules having a function in the set of common functions; based on the processing by of-the DPI-NF, appending a network service header to the packet.
Nainar teaches: based on the network service header, performing actions, subsequent to the processing by the DPI-NF by each virtual network function of the plurality of virtual network functions of the service function chain without executing the each of the plurality of modules having a function in the set of common functions (fig 7, steps 702-710, para [0087]-[0092], “In block 708, if the next-hop SF is an NRSF, then the network device replicates (i.e., does not execute the functions that is common between the hops) the packet”);
based on the processing by of-the DPI-NF, appending a network service header to the packet (fig 7, steps 702-710, para [0085]-[0092], where, “In block 710, the network device “rewrites” equivalent to “Append” the SPI portion of the NSH (or other appropriate header) with a new SPI 362”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “based on the network service header, performing actions, subsequent to the processing by the DPI-NF by each virtual network function of the plurality of virtual network functions of the service function chain without executing the each of the plurality of modules having a function in the set of common functions; based on the processing by of-the DPI-NF, appending a network service header to the packet” as taught by Nainar into Agrawal in order to ensure that the one or more NRSFs receive the packets in the service chain, but that they cannot become a bottleneck, regardless of whether they function correctly or efficiently.
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. 
Regarding claim 17, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a computer readable storage medium. However, Agrawal discloses said computer readable storage medium (fig 2, para [0135]).
Regarding claims 2, 10 and 18, Agrawal discloses: the operations further comprising sending the packet to a first virtual network function of the plurality of network functions (fig 6, para [0088]-[0089],  “three host devices are disclosed. Specifically, host 1 610-1, host 2 610-2, and host 3 610-3. Each host 610 may be a physical device, or maybe a virtual device, as appropriate. In this example, host 1 610-1 is coupled to network device 1 430-1. Host 2 610-2 is communicatively coupled to network device to 430-2. These communicatively coupled via a network to network device 430-3, which couples to network device 430-4. Host 3 610-3 is communicatively coupled to ND 4 430-4. A virtual tunnel 680 establishes a flow between host 2 610-2 and host 3 610-3”); wherein the first virtual network function executes an action based on the network service header (fig 5, para [0085]-[0086], “This illustrates an NFV service chain, in which in an NSH may be used between the tunnel header and the original packet. The NSH carries information on the sequencing of any NFVs that a flow must traverse. As each SFF 530 forwards the packet, it strips the NSH from the packet, sends the packet to an NFV for processing, and then re-encapsulates the packet and sends it towards next-hop NFV”).
Regarding claims 3, 11 and 19, Agrawal discloses: wherein the DPI-NF is the first network function of the service function chain to process the packet (fig 5, para [0084], “routers 520-1, a firewall 470-1 and IPS 540-1 are provided. In the example of router 2 520-2, a firewall 470-2 and DPI 550-1 are provided. In the example of router 520-3, a DPI 550-2, NAT 560, and firewall 470-3 are provided”).
Regarding claims 4, 12 and 20, Agrawal discloses: wherein a list of network service headers and corresponding actions are periodically sent to the plurality of virtual network functions (para [0028]-[0031], where, “NSH header carries information on the sequence of NFVs that the flow must traverse. This enables each NFV to determine the next-hop NFV that the packet must be routed to. Each NFV may be reached via a service function forwarder (SFF) as illustrated in FIG. 5 below. In an example, the SFF strips the NSH header, sends it to an attached NFV(s), then re-encapsulates the packet and sends it towards the next-hop NFV”).
Regarding claims 5 and 13, Agrawal discloses: wherein the apparatus is a server (fig 3-4, para [0066], where, the SDN controller may include network device may be a Server device 300).
Regarding claims 8 and 16, Agrawal discloses: wherein the matching a policy of a controller with a source internet protocol (IP) address, destination IP address, destination port, and application (fig 4, para [0020] and [0078]).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2017/0180234 A1), hereinafter, “Agrawal” in view of Nainar et al (US 2017/0279712 A1), hereinafter, “Nainar” further in view of  Starsinic et al (US 2019/0158997 A1), hereinafter, “Starsinic”.
Regarding claims 6 and 14, Agrawal discloses: : An apparatus for service function chain (fig 4, SDN Controller 410 equivalent to “An Apparatus”, para [0075]-[0077]); however, neither Agrawal nor Nainar teaches: wherein a first module of the plurality of modules comprises a module for session identification.
Starsinic teaches:  wherein a first module of the plurality of modules comprises a module for session identification (para [0073], “a given policy may be based on service layer identifiers, such as the source or destination SL identifiers (e.g., ADN-CSE, MN-CSE, IN-CSE), application identifiers, and SL session identifiers. In another example, the policy at 3 is based on the addressed resource (e.g., URI based). As shown, the edge gateway 1218 may acknowledge the new policy”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a first module of the plurality of modules comprises a module for session identification” as taught by Starsinic into Agrawal in order to realize efficient and flexible mobile service steering in the (S)Gi-LAN.
Regarding claims 7 and 15, Agrawal discloses: : An apparatus for service function chain (fig 4, SDN Controller 410 equivalent to “An Apparatus”, para [0075]-[0077]); however, neither Agrawal nor Nainar teaches: wherein the first module of the plurality of modules comprise a module for application identification.
Starsinic teaches: wherein the first module of the plurality of modules comprise a module for application identification (para [0073], “a given policy may be based on service layer identifiers, such as the source or destination SL identifiers (e.g., ADN-CSE, MN-CSE, IN-CSE), application identifiers, and SL session identifiers. In another example, the policy at 3 is based on the addressed resource (e.g., URI based). As shown, the edge gateway 1218 may acknowledge the new policy”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a first module of the plurality of modules comprises a module for session identification” as taught by Starsinic into Agrawal in order to realize efficient and flexible mobile service steering in the (S)Gi-LAN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461